Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant contends: 

    PNG
    media_image1.png
    597
    726
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Corbin teaches:
The electromotive force can cause object 922 to separate from the electronic device without the use of hands or other mechanical mechanism.  The electromagnetic element can be remotely activated or can be activated using the electronic device.  For example, when the electronic device takes the form of tablet device 930, home button 932 can be pressed thereby causing the activation of the electromagnetic element resulting in the magnetic attraction between magnetic attachment feature 922 and magnetic elements 920 being overcome allowing tablet device 930 to be removed from travel case 900.


    PNG
    media_image2.png
    626
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    760
    608
    media_image3.png
    Greyscale

	Fig. 27 shows embodiment of applying a current to eject [0027], fig. 30a shows magnet in a channel. Examiner does not thing the embodiments are mutual exclusive but the build on each other and show various features (i.e, ejectable stylus, software ejection (fig. 27a) and hardware (fig. 30a movable magnets).  The prior art states:

[0161] The various aspects, embodiments, implementations or features of the described embodiments can be used separately or in any combination.  Various aspects of the described embodiments can be implemented by software, hardware or a combination of hardware and software.  The described embodiments can also be embodied as computer readable code on a non-transitory computer readable medium.  The computer readable medium is defined as any data storage device that can store data which can thereafter be read by a computer system.  Examples of the computer readable medium include read-only memory, random-access memory, CD-ROMs, DVDs, magnetic tape, and optical data storage devices.  The computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion. 



Applicant further contends:


    PNG
    media_image4.png
    147
    746
    media_image4.png
    Greyscale


    Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Rothkopf teaches: [0064] FIG. 4A is a block diagram of a first embodiment for a method of helping to prevent or reduce damage to a device during free-fall.  The 

    PNG
    media_image5.png
    726
    643
    media_image5.png
    Greyscale

Rothkopf also teaches [0055] The sensors 116 may collect and provide data related to a fall event to the processor.  For example, an accelerometer may be utilized to determine a freefall state of the device and/or the orientation of the device relative to 
gravity immediately before the fall event.
Rothkopf goes on to state:
[0099] FIG. 7A is a rear perspective view of the device 100 illustrating the power source 114, which in this example, may be a separately protected and encased battery.  FIG. 7B illustrates the power source The ejecting member 416 may be, for example, a spring, air (e.g., from a canister or produced by an electrical or chemical reaction), a linear rail across which the battery's potential is applied, providing propulsion, a latch or other member that may exert either a positive force on the power source 114 or remove a restraint on the power source 114, allowing the power source 114 to eject from the device 100 


    PNG
    media_image6.png
    589
    457
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    624
    496
    media_image7.png
    Greyscale



Cobin teaches a magnetic attachment mechanism and method is described.  The magnetic attachment mechanism can be used to releasably attach at least two objects together in a preferred configuration without fasteners and without external intervention.  The magnetic attachment mechanism can be used to releasably attach an accessory device to an electronic device.  The accessory device can be used to augment the functionality of usefulness of the electronic device.
Examiner asserts it would have been well within the purview of one of ordinary skill art to modify the magnetic attachment mechanism of Cobin in view of ejection . 


						Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inertial measurement unit, coupling system, in claims 1-6 and 21-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbin et al (2015/0153783) hereinafter, Corbin.
In regards to claim 7, Corbin teaches a host device comprising: 
		a host magnet configured to retain a stylus against the host device by magnetically attracting a stylus magnet of the stylus while the host magnet is in a first position (fig. 23b 806 and 808);  and 

    PNG
    media_image8.png
    572
    427
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    780
    567
    media_image9.png
    Greyscale

		an actuator configured to move the host magnet from the first position to a second position in which the host magnet magnetically repels the stylus magnet.[144-145, 153 moving magnets] (fig. 25a and 25b (924 and 922) and fig. 29a and 29n each 1302/1310 for example).
[0153] FIGS. 30A and 30B shows an embodiment of first magnetic attachment feature 1300 having channels 1310 sized to accommodate moving magnets 1308 and retaining magnets 1302.  In one embodiment, moving magnets 1308 can travel within channel 1310 smoothly and with little resistance due to the presence of a lubricant (not shown) between moving magnets 1308 and interior surfaces of channels 1310. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (2015/0153783), hereinafter, Corbin in view of  Rothkopf et al (2013/0257582) hereinafter, Rothkopf.

In regards to claim 1, Corbin teaches a system comprising: 
	a stylus having a stylus magnet (fig. 23b (806));  and 

    PNG
    media_image10.png
    560
    446
    media_image10.png
    Greyscale

	a host device comprising (fig. 23 (808)): 
	Cobin fails to teach
	an inertial measurement unit for detecting an acceleration and an 
orientation of the host device;  
However, Rothkopf teaches an inertial measurement unit for detecting an acceleration and an orientation of the host device;(fig. 3 (116) [123]  

    PNG
    media_image11.png
    726
    692
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Cobin to further include an inertial measurement unit for detecting an acceleration and an orientation of the host device as taught by Rothkopf in order to protect the device [0037-0039]. 
Therefore, Cobin and Rothkopf 
	a host magnet [007] Cobin;  and 

    PNG
    media_image12.png
    859
    681
    media_image12.png
    Greyscale

	a coupling system configured to controllably couple the stylus magnet to the host magnet, 
[0144] FIGS. 25A and 25B show representative magnetic attraction between magnetic elements 920 in object 922 and magnetic attachment feature 924 in an electronic device that can take the form of tablet device 926.  As shown in FIG. 25A, magnetic elements 920 can include at least one electromagnetic element that can be used to provide electromotive force.  The electromotive force can be used to overcome net magnetic attractive force F.sub.net between magnetic elements 920 and magnetic attachment feature 922.  The electromotive force can cause object 922 to separate from the electronic device without the use of hands or other mechanical mechanism.  The electromagnetic element can be remotely activated or can be activated using the electronic device.  For example, when the electronic device takes the form of tablet device 930, home button 932 can be pressed thereby causing the activation of the electromagnetic element resulting in the magnetic attraction between magnetic attachment feature 922 and magnetic elements 920 being overcome allowing tablet device 930 to be removed from travel case 900.Corbin



    PNG
    media_image13.png
    633
    540
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    716
    655
    media_image14.png
    Greyscale




In regards to claim 2, Cobin in view of Rothkopf teaches the system of claim 1, wherein the host device is configured to detect a drop event based on data measured by the inertial measurement unit.[0006, 0056,0065-0068, 123] Rothkopf. 
In regards to claim 3, Cobin in view of Rothkopf teaches the system of claim 2, wherein the host device is configured to calculate a height traveled during the drop event based on the data measured by the inertial measurement unit. [0040,0046,0060,0062,0071, 0075,118,121-123] Rothkopf
In regards to claim 4, Cobin in view of Rothkopf teaches the system of claim 3, wherein the host device is configured to determine the orientation of the host device during the drop event based on the data measured by the inertial measurement unit. (abstract, [0038-0046]) Rothkopf
In regards to claim 5, Cobin in view of Rothkopf teaches system of claim 4, wherein the host device is configured to release the stylus from the host device when the drop event is detected (fig. 4 (204-218)) Cobin, the height exceeds a height threshold [0070-00711] Rothkopt, and the orientation is within an angular threshold with respect to a gravitationally downward direction [0070-00711] Rothkopt. 
In regards to claim 9, Cobin in view of Rothkopf, see rational of claim 1, teaches host device of claim 7, wherein the actuator comprises an electromagnet configured to attract the host magnet to move the host magnet from the first position to the second position. [0070-00711] Rothkopt. (fig. 4 (204-218)) Cobin
In regards to claim 13, Cobin in view of Rothkopf, see rational of claim 1, teaches host device of claim 7, further comprising an inertial measurement unit for detecting an acceleration and an orientation of the host device, wherein the actuator is configured to release the stylus from the host device based on the acceleration and the orientation. (fig. 7b release of mass) [123] (fig. 4 (202-218) Rothkopf


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (2015/0153783), hereinafter, Corbin in view of  Rothkopf et al (2013/0257582) hereinafter, Rothkopf in view of Barel (2018/0053588) hereinafter, Barel.

In regards to claim 6, Corbin and Rothkopf fails to teach the system of claim 1, wherein: the stylus comprises a stylus power module; the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet, the stylus power module is aligned with the host power module. 
		However, Barel teaches wherein: the stylus comprises a stylus power module;  the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet, the stylus power module is aligned with the host power module.(fig. 3a (304) (fig. 4a 430 and 436) and (fig. 6 (650/604)). 
		
    PNG
    media_image15.png
    578
    442
    media_image15.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art to modify the teachings of Corbin and Rothkopf to further include the stylus comprises a stylus power module;  the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet, the stylus power module is aligned with the host power module as taught by Barel in order to attract the stylus [001-005]
 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (2015/0153783), hereinafter, Corbin in view of  Rihn et al (2014/0049894) hereinafter, Rihn


In regards to claim 8, Corbin fails to teach the host device of claim 7, wherein the host magnet comprises: a first magnetic pole that is aligned with the stylus magnet while the host magnet is in the first position;  and a second magnetic pole that is aligned with the stylus magnet while the host magnet is in the second position. 
	However, Rihn teaches wherein the host magnet comprises: a first magnetic pole that is aligned with the stylus magnet while the host magnet is in the first position;  and a second magnetic pole that is aligned with the stylus magnet while the host magnet is in the second position.(fig. 4 (206/202))). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Corbin to further include wherein the host magnet comprises: a first magnetic pole that is aligned with the stylus magnet while the host magnet is in the first position;  and a second magnetic pole that is aligned with the stylus magnet while the host magnet is in the second position as taught by Rihn in order to simplified concepts for switchable magnetic locks [0004-0005]


In regards to claim 10, Corbin in view of Rihn, see rational of claim 8, teaches the host device of claim 7, wherein the actuator is configured to move the host magnet along an engagement portion of the host device and to which the stylus is coupled. (fig. 4 (206)) Rihn

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (2015/0153783), hereinafter, Corbin in view of  Pirie et al (2018/0059817) hereinafter, Pirie. 

 
In regards to claim 11, Corbin fails to teach the host device of claim 7, wherein the host magnet is biased to the first position. 
	However, Pirie teaches wherein the host magnet is biased to the first position. (abstract, [003, 0020, 0038, 40]). 
The structure and devices described herein provide an improved attachment for a peripheral device, such as a stylus, to a computing device when not in use.  A stylus may have magnets contained therein that cooperate with magnets in a computing device to magnetically secure the stylus to the computing device when not in use.  In addition, a retractable interlock may automatically extend from the stylus when the stylus is in proximity of the computing device.  The interlock is received in a receptacle of the computing device to provide an improved attachment through the mechanical interaction of the interlock and the receptacle.  The interlock is biased in a retracted position and automatically extends through magnetic attraction with the computing device.(abstract)

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Corbin to provide wherein the host magnet is biased to the first position as taught by Pirie in order to protect the device from hanging up on things. 
 
In regards to claim 12, Corbin in view of Pirie teaches, see rational of claim 11, teaches the host device of claim 7, wherein: the host magnet is a first host magnet;  the stylus magnet is a first stylus magnet;  the actuator is a first actuator;  and the host device further comprises: a second host magnet configured to retain the stylus against . 
 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (2015/0153783), hereinafter, Corbin in view of Barel (2018/0053588) hereinafter, Barel.
 
In regards to claim 14, Corbin fails to teach the host device of claim 7, wherein: the stylus comprises a stylus power  module;  the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet in the first position, the stylus power module is aligned with the host power module. 
	However, Barel teaches wherein: the stylus comprises a stylus power module;  the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet, the stylus power module is aligned with the host power module.(fig. 3a (304) (fig. 4a 430 and 436) and (fig. 6 (650/604)).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Corbin to further include the stylus comprises a stylus power module;  the host device comprises a host power module;  and when the stylus magnet is aligned with the host magnet, the stylus power module is aligned with the host power module as taught by Barel in order to attract the stylus [001-005].



Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al (2013/0257582) hereinafter, Rothkopf in view of Alva et al (2019/0215975) hereinafter, Alva in view of Corbin et al (2015/0153783) hereinafter, Corbin.

In regards to claim 21, Rothkopf teaches (New) a host device comprising (abstract):
	an inertial measurement unit for detecting an acceleration and an orientation of the host device; “[0055] The sensors 116 may collect and provide data related to a fall event to the processor.  For example, an accelerometer may be utilized to determine a 
freefall state of the device and/or the orientation of the device relative to gravity immediately before the fall event.”
	Rothkopf fails to teach:
	a host magnet configured to move between a first position and a second position, wherein while the host magnet is in the first position the host magnet magnetically attracts 
	However, Alva teaches a host magnet configured to move between a first position and a second position, wherein while the host magnet is in the first position the host magnet magnetically attracts (abstract) [0039-0054]. 
	

    PNG
    media_image16.png
    690
    657
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    639
    620
    media_image17.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Rothkopf to further include a host magnet configured to move between a first position and a second position, wherein while the host magnet is in the first position the host magnet magnetically attracts as taught by Alva through simple substitution and the results would have been predictable. 
	Rothkopf and Alva fail to expressly teach a stylus. 
	However, Corbin teaches a stylus (fig. 31c 1206 stylus). 
	It would have been well within the purview of one of ordinary skill in the art to use a stylus as taught by Corbin in order to provide an intuitive means of inputting and providing a place for attachment. 
	Therefore, Rothkopf and Alva in view of Corbin teaches 
	a stylus magnet of a stylus to retain the stylus against the host device (fig. 31c (1206 154) Corbin); and


In regards to claim 22, Rothkopf and Alva and Corbin teaches the host device of claim 21, wherein the host magnet comprises: a first magnetic pole that is aligned with the stylus magnet while the host magnet is in the first position; and a second magnetic pole that is aligned with the stylus magnet while the host magnet is in the second position (figs. 4 and 6 200 and 100) Alva.
In regards to claim 23, Rothkopf and Alva and Corbin teaches host device of claim 21, wherein the actuator comprises an electromagnet configured to attract the host magnet to move the host magnet from the first position to the second position [0067] Alva.
In regards to claim 24, Rothkopf and Alva and Corbin teaches host device of claim 21, wherein the actuator is configured to move the host magnet along an engagement portion of the host device and to which the stylus is coupled (fig. 7 (180 150 [0041,0050-0057]) Alva.
In regards to claim 25, Rothkopf and Alva and Corbin teaches host device of claim 21, wherein the host magnet is biased to the first position [0041] Alva.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al (2013/0257582) hereinafter, Rothkopf in view of Alva et al (2019/0215975) hereinafter, Alva in 


In regards to claim 26, Rothkopf and Alva and Corbin teach a stylus (fig. 31c (1206 154) Corbin); 
	Rothkopf and Alva and Corbin fail to teach comprises a power module; the host device comprises a host power module; and when the stylus magnet is aligned with the host magnet in the first position, the stylus power module is aligned with the host power module.
	However, Tang teaches a power module; the host device comprises a host power module; and when the stylus magnet is aligned with the host magnet in the first position, the stylus power module is aligned with the host power module.(fig 3a 14, 15 and 23 and 22))
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Rothkopf and Alva and Corbin to further include comprises a power module; the host device comprises a host power module; and when the stylus magnet is aligned with the host magnet in the first position, the stylus power module is aligned with the host power module as taught by Tang in order to charge during alignment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694